Foed, Judge:
The appeals for reappraisement listed above covering certain glassware imported from Sweden were consolidated for the purpose of trial.
When these cases were called for trial, it was stipulated by and between counsel for the respective parties that the export value of the merchandise covered by reappraisement 297000-A, entry number 152, within the meaning of section 402(d) of the Tariff Act of 1930, was the invoiced unit prices, less 34 per centum discount, plus labels and packing, as invoiced. It was further stipulated that there was no higher foreign value.
With respect to reappraisement 297614-A, entry number 1118, it was stipulated by counsel that, at the time of exportation, the export value was the invoiced unit values, plus labels and packing, as invoiced, and that there was no higher foreign value.
On the agreed facts, I find the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the merchandise here involved; and that such value in reappraisement 297000-A, entry number 152, is the invoiced unit prices, less 34 per centum discount, plus labels and packing, as invoiced, and such value in reappraisement 297614 — A, entry number 1118, is the invoiced unit values, plus labels and packing, as invoiced.